DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 10-13, 16 and 18 are allowed.
Claims 4-9, 17 and 19 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment incorporates the content of previously objected claims 14 and 20 into independent claims 1 and 16.  Accordingly, the claims are rendered potentially allowable for the reasons set forth within the previously issued Office Action.
Claims 4-9, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the claims 4, 6-7 and 9 recitations of “the window” are unclear, as it is unknown exactly which “window” is intended in each instance.  Note that prior to each of these recitations of “the window”, at least two window elements are introduced within the claim language.  Accordingly, please review/revise/clarify.
As indicated in the previously issued Office Action, the claims 6 and 9 recitations of “the graphical indicia” are unclear, as it is unknown which “graphical indicia” is intended in each instance.  Note that prior to each of these recitations of “the graphical indicia”, at least two graphical indicia elements are introduced within the claim language.  Accordingly, please review/revise/clarify.
The claim 17 recitation of “the position of the placed bookmark” is unclear, as it is unknown which “position” disclosed in independent claim 16 is intended.  Note that prior to this recitation of “the position”, Applicant’s amended independent claim 16 discloses a “position in the book”, a “position corresponding to a sentence location”, a “position of the book designated for recall”, a “storage position” and an “active position”.  Accordingly, please review/revise/clarify.
As indicated in the previously issued Office Action, the claim 19 recitation of “wherein adjusting the line indicator of the bookmark assembly, further comprising” is unclear.  Does Applicant actually intend to recite “wherein adjusting the line indicator of the bookmark assembly further comprises”?  Please review/revise/clarify.
Claims 5 and 8 are rejected as depending on rejected claims 4 and 7.
Response to Arguments
	In response to Applicant’s argument that no amendments to claims 4, 6-7 and 9 are necessary (Arguments/Remarks pg. 5), the Office respectfully asserts that as indicated supra (and in the previously issued Office Action), the recitations of “the window” should be amended to clarify exactly which window is intended.  In the event that Applicant desires assistance in doing so, Applicant is encouraged to telephone Examiner at any time.
	In response to Applicant’s argument that no amendments to claims 6 and 9 are necessary (Arguments/Remarks pgs. 5-6), the Office respectfully asserts that as indicated supra (and in the previously issued Office Action), the recitations of “the graphical indicia” should be amended to clarify exactly which graphical indicia is intended.  Again, in the event that Applicant desires assistance in doing so, Applicant is encouraged to telephone Examiner at any time.
	In response to Applicant’s argument that Applicant is unsure what change to claim 19 is necessary (Arguments/Remarks pg. 6), the Office respectfully asserts that as indicated supra (and in the previously issued Office Action), the claim 19 recitation of “wherein adjusting the line indicator of the bookmark assembly, further comprising” should simply be amended to recite “’wherein adjusting the line indicator of the bookmark assembly further comprises” in order to render the statement grammatically correct.   Please feel free to telephone Examiner if there are any questions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637